         $2  *$6
          $2    5HY  -XGJPHQWLQD&LYLO&DVH
                  *$65HY



                                       8QLWHG6WDWHV'LVWULFW&RXUW
                                                 Southern District of Georgia
                  '(55,&. : :$/.(5


                  3ODLQWLII                                                        -8'*0(17,1$&,9,/&$6(


                                            9                                    &$6(180%(5        &9

                  (5,& 602.(6 &$5/ )2867 DQG 67$1/(<
                  :,//,$06

                  'HIHQGDQWV




                     -XU\ 9HUGLFW 7KLV DFWLRQ FDPH EHIRUH WKH &RXUW IRU D WULDO E\ MXU\ 7KH LVVXHV KDYH EHHQ WULHG DQG WKH MXU\
                     KDV UHQGHUHG LWV YHUGLFW

                     'HFLVLRQ E\ &RXUW7KLV DFWLRQ FDPH EHIRUH WKH &RXUW 7KH LVVXHV KDYH EHHQ FRQVLGHUHG DQG D GHFLVLRQ KDV EHHQ
            ✔
                     UHQGHUHG

                      ,7 ,6 25'(5(' $1' $'-8'*('
                      WKDW LQ DFFRUGDQFH ZLWK WKH &RXUW V 2UGHU GDWHG 6HSWHPEHU   DGRSWLQJ WKH 0DJLVWUDWH

                      -XGJH V 5HSRUW DQG 5HFRPPHQGDWLRQ MXGJPHQW LV KHUHE\ HQWHUHG JUDQWLQJ 'HIHQGDQWV 0RWLRQ IRU

                      6XPPDU\ -XGJPHQW GLVPLVVLQJ 3ODLQWLII V FRPSODLQW DQG GHQ\LQJ 3ODLQWLII V OHDYH WR DSSHDO LQ IRUPD

                      SDXSHULV




            $SSURYHG E\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBB




            6HSWHPEHU                                                    6FRWW / 3RII
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
*$6 5HY 
